Citation Nr: 0728749	
Decision Date: 09/13/07    Archive Date: 09/25/07

DOCKET NO.  04-34 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death. 

2.  Entitlement to Dependents' Educational Assistance (DEA) 
benefits under 38 U.S.C., Chapter 35.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1969 to 
June 1971.  The veteran died in June 2003 and the appellant 
is his widow.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  


FINDINGS OF FACT

1.  The veteran died in June 2003.  

2.  At the time of the veteran's death, service connection 
was in effect for post-traumatic stress disorder (PTSD), 
which was evaluated at 50 percent.  

3.  The death certificate lists the immediate cause of death 
as a hemorrhage due to, or as a consequence of, esophageal 
varices.  

4.  The veteran's service-connected PTSD was not a primary, 
nor contributory, cause of the veteran's death.  

5.  The veteran's fatal hemorrhage and esophageal varices 
were not incurred during active military service. 

6.  The veteran was exposed during service to an herbicide 
agent containing dioxin or 2,4-dichlorophenoxyacetic acid. 

7.  The veteran did not manifest cancer of the lung, 
bronchus, larynx, or trachea after service.  
8.  The veteran did not incur cancer of the soft palate 
during service. 

9.  Cancer of the soft palate was not a primary, nor 
contributory, cause of the veteran's death. 

 
CONCLUSIONS OF LAW

1.  The criteria for service connection for the cause of the 
veteran's death have not been met.  38 U.S.C.A. §§ 1110, 
1112, 1116, 1310, 1311, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309, 3.312 (2006).  

2.  The appellant is not entitled to Chapter 35 DEA benefits.  
38 U.S.C.A. § 3501 (West 2002); 38 C.F.R. § 3.807 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection for the cause of the veteran's death

Dependency and indemnity compensation (DIC) is available 
under the provision of 38 U.S.C.A. § 1310(a) to a surviving 
spouse who can establish, among other things, that the 
veteran died from a service-connected disability.  
38 U.S.C.A. §§ 1310, 1311.  Service connection for the cause 
of a veteran's death can be established by showing that a 
service-connected disability was either (1) the principal 
cause of death or (2) a contributory cause of death.  38 
U.S.C.A. § 1310(a); 38 C.F.R. § 3.312(a).  A service-
connected disability will be considered the principal 
(primary) cause of death when such disability, singly or 
jointly with some other condition, was (1) the immediate or 
underlying cause of death or (2) etiologically-related to the 
cause of death.  38 C.F.R. §3.312(b).  

At the time of the veteran's death, service connection was in 
effect for PTSD.  The death certificate provides that the 
immediate cause of the veteran's death was a hemorrhage, due 
to or a consequence of, esophageal varices.  It does not 
attribute the cause of the veteran's death to PTSD, either as 
the immediate cause of death or as a contributory cause of 
death.  There is no evidence in the record connecting the 
veteran's death to PTSD.  Thus, service connection for the 
cause of death cannot be granted on the basis that the 
disease for which the veteran was service-connected at the 
time of his death was either the principal cause of death or 
a contributory cause of death.  Nor does the appellant claim 
that PTSD was the principal cause, or a contributory cause, 
of the veteran's death.  

If at the time of death service connection was not 
established for the fatal disability, an inquiry must be made 
to determine whether the fatal disorder was incurred in or 
aggravated by service, or in some instances, was manifest to 
a compensable degree within a specified period of time 
following service discharge.  38 U.S.C.A. §§ 1110, 1112; 38 
C.F.R. §§ 3.303, 3.307, 3.309.  The veteran's service medical 
records are silent as to treatment for any hemorrhaging or 
esophageal varices during service.  Neither of these medical 
conditions were noted on the veteran's separation 
examination.  Thus, the evidence from the veteran's service 
medical records does not establish that he incurred any 
hemorrhage disorder or esophageal varices during service.  

In some instances, if a disease is manifest to a compensable 
degree within a specified period after service, inservice 
incurrence will be presumed.  38 U.S.C.A. §§ 1110, 1112; 38 
C.F.R. §§ 3.303, 3.307, 3.309.  But neither a hemorrhage 
disorder or esophageal varices are listed as diseases 
entitled to such a presumption, so inservice incurrence of 
the fatal disability cannot be established using the 
presumption provisions cited above.  In sum, the veteran's 
service-connected PTSD did not cause his death and the fatal 
medical conditions that did cause his death were not incurred 
during service.  

The appellant claims that the veteran's exposure to Agent 
Orange during his service in the Republic of Vietnam caused 
respiratory cancer that was either the principal cause or a 
contributory cause of his death.  But the record does not 
establish that the veteran's death is related to a 
respiratory cancer, let alone one incurred during active 
military service.  

There is no evidence that the veteran had respiratory cancer 
during service.  His service medical records are silent as to 
treatment for respiratory cancer and his separation physical 
examination does not indicate the veteran had any cancer.  

But the appellant is not limited to inservice records to 
establish that a disease was incurred during service.  VA 
regulations contain special presumption provisions for those 
exposed to herbicides during active service in the Vietnam 
Era.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  
With respect to certain disorders, service connection will be 
presumed provided two sets of requirements are met.  

First, there is a service requirement.  The veteran, during 
active military service of at least 90 days, must have served 
in the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975.  38 U.S.C.A. 
§ 1116(a)(1)(A); 38 C.F.R. §§ 3.307(a)(1), (6).  The 
veteran's service records show that he had active military 
service of more than 90 days during 1969-1971 and that he 
served in the Republic of Vietnam from January to 
November 1970, so he meets the service requirement.  As a 
result, he is presumed to have been exposed during such 
service to an herbicide agent containing dioxin or 2,4- 
dichlorophenoxyacetic acid, unless there is affirmative 
evidence to establish that he was not exposed to any such 
agent during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. 
§ 3.307(a)(6)(iii).  No such affirmative evidence exists 
here, so the first set of requirements has been met.  

Second, there is a manifestation requirement.  One of the 
diseases listed in 38 C.F.R. § 3.309(f) must become manifest 
to the specified degree of severity within the time period 
set forth in 38 C.F.R. § 3.307(a)(6)(ii).  38 U.S.C.A. 
§ 1116(a)(1); 38 C.F.R. § 3.307(a).  Here, the appellant 
seeks service connection for respiratory cancer.  Respiratory 
cancer is one of the diseases listed in 38 C.F.R. § 3.309(e).  
Respiratory cancer is defined as cancer of the lung, 
bronchus, larynx, or trachea.  38 C.F.R. § 3.309(e).  The 
respiratory cancer must be manifest at any time after service 
to the degree of 10 percent disabling.  38 C.F.R. 
§ 3.307(a)(6)(ii).  

The appellant cannot use the special presumption provisions 
of 38 U.S.C.A. § 1116 and 38 C.F.R. §§ 3.307 and 3.309 to 
establish service connection because there is no evidence 
that the veteran ever had respiratory cancer, let alone 
manifested respiratory cancer to a degree of 10 percent 
disabling.  No doctor diagnosed him with cancer of the lung, 
bronchus, larynx, or trachea.  And no medical evidence in the 
record ties any of the veteran's symptoms with a respiratory 
cancer.  

There is, however, conflicting evidence in this record about 
whether the veteran had cancer of the soft palate.  An 
October 2000 examination report for the Alabama Department of 
Veterans Affairs lists one of the veteran's diagnoses as CA 
(that is, carcinoma) of the soft palate.  On the other hand, 
in a routine visit with his primary care physician the next 
month, the examiner noted that the veteran had last been seen 
in October 2000 by an ENT specialist for his palate condition 
and that the biopsy that had been taken was negative for 
malignancy.  

This conflict need not be resolved here because even if the 
veteran manifested cancer of the soft palate, that is not one 
of the diseases listed in 38 C.F.R. § 3.309(e) for which a 
presumption is available.  The soft palate is not part of the 
lung, bronchus, larynx, or trachea, so cancer of the soft 
palate is not a respiratory cancer.  
Thus, the evidence does not establish the second set of 
requirements for presumption of inservice incurrence.  As a 
result, service connection for respiratory cancer as the 
cause of death can not be granted based on the presumptive 
provisions of 38 U.S.C.A. § 1116 and 38 C.F.R. §§ 3.307 and 
3.309. 

An alternative theory available to the appellant is that the 
veteran had soft palate cancer, that cancer was the cause of 
death, and that disease should be service-connected.  But the 
record fails to establish that the veteran incurred that 
cancer during service.  

When a disease is first diagnosed after service, inservice 
connection can be established when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred during service.  38 C.F.R. § 3.303(d).  
The veteran's service medical records are silent as to any 
treatment of a soft palate disorder during service.  His 
separation examination does not indicate any soft palate 
abnormalities.  And no evidence was submitted to establish 
that the veteran's exposure to herbicides during service 
caused cancer of the soft palate.  Thus, service connection 
cannot be established for soft palate cancer.  

In any event, even if the conflicting evidence could be 
resolved to establish that the veteran had cancer of the soft 
palate before he died, there is no medical evidence that 
cancer of the soft palate caused the veteran's death.  The 
death certificate does not list it as an immediate or 
contributory cause of death.  The record contains no opinion 
by a medical professional that the veteran's death was 
etiologically related to cancer of the soft palate.  Since 
that cancer was not incurred during service and since the 
record does not establish it as a cause of the veteran's 
death, service connection for cancer of the soft palate is 
not warranted.  

Nor does the reasonable doubt doctrine apply here.  When 
there is an approximate balance of positive and negative 
evidence about a claim, reasonable doubt should be resolved 
in the claimant's favor. 38 U.S.C.A. § 5107(b) and 38 C.F.R. 
§ 3.102.  But here, the only evidence that the veteran's 
death is connected to military service is the opinion of his 
widow.  Since she is a lay person, she is not competent to 
give evidence of matters that require medical knowledge.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Since there 
is no reasonable doubt to resolve, that doctrine is not 
applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990) 
(benefit of the doubt rule inapplicable when the 
preponderance of the evidence is against the claim).  

Chapter 35 education benefits

The surviving spouse of a veteran who was discharged from 
service under other than dishonorable conditions is eligible 
for education benefits under Chapter 35 of Title 38 where the 
veteran (1) had a permanent total service connected 
disability in existence at the date of the veteran's death or 
(2) died as a result of a service-connected disability.  38 
U.S.C.A. § 3501; 38 C.F.R. § 3.807(a).  In this case, the 
veteran was honorably discharged from service.  But the 
veteran did not have a permanent, total service-connected 
disability at the time of his death because he was assigned a 
50 percent rating for PTSD at the time of his death and was 
not service-connected for any other disability.  Nor, as 
decided above, did the veteran die as a result of a 
service-connected disability.  Accordingly, the appellant has 
not met the conditions for eligibility for survivors' and 
dependents' educational assistance under Title 38, Chapter 
35, and the appellant is not entitled to the benefit.  

Duties to notify and to assist 

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159 and 
3.326(a).  VA must notify the claimant (and his or her 
representative, if any) of any information and evidence not 
of record: (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) and that the claimant 
is expected to provide, and (4) VA must ask the claimant to 
provide VA with any evidence in his or her possession that 
pertains to the claim.  38 U.S.C. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Dingess v. Nicholson, 19 Vet. App. 473 (2006), also held 
that, as the degree of disability and effective date of the 
disability are part of a claim for service connection, VA has 
a duty to notify claimants of the evidence needed to prove 
those parts of the claim.  Notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).    

The RO's August 2003 letter describing the evidence needed to 
support the appellant's claim was timely mailed before the 
January 2001 rating decision.  It described the evidence 
necessary to substantiate a claim for service connection for 
cause of death, identified what evidence VA was collecting, 
requested the appellant to send in particular documents and 
information, and identified what evidence might be helpful in 
establishing her claim.  That letter did not invite the 
appellant to send VA whatever evidence she had in her 
possession pertaining to her claim, or address what evidence 
was necessary with respect to rating criteria or the 
effective date of an award.  Although the appellant has not 
raised any notice issues, the failure to provide complete, 
timely notice to the appellant raises a presumption of 
prejudice, so that VA has the burden to establish that she 
was not, in fact, prejudiced by the inadequate notice.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

Here, the appellant was not prejudiced by the flaws in the 
original August 2003 letter.  The failure to invite the 
appellant to submit evidence in her possession to VA was 
cured in the April 2004 letter, long  before the 
September 2004 statement of the case was issued.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (a 
statement of the case or a supplemental statement of the case 
can be considered a readjudication of a claim after the 
issuance of proper notice); see also Mayfield v. Nicholson, 
20 Vet. App. 537, 541-42 (2006).  Moreover, the appellant, 
herself, indicated that she had a meaningful opportunity to 
participate in the adjudication process because in response 
to that April 2004 letter, she specifically stated that she 
had no more evidence to submit to VA.  See Overton v. 
Nicholson, 20 Vet. App. 427, 439-444 (2006) (failure to 
provide timely notice is harmless if the claimant had a 
meaningful opportunity to participate in the processing of 
the claim).  

The appellant also was not prejudiced by VA's failure to 
provide notice that complies with Dingess v. Nicholson.  
Since service connection for the cause of death was denied, 
any issues about implementation of an award have been 
rendered moot.   

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  VA met its duty to assist the appellant by 
retrieving the veteran's claims folder and by obtaining the 
veteran's medical treatment records from VA facilities.  


ORDER

Service connection for the cause of the veteran's death is 
denied. 

Dependents' Educational Assistance benefits are denied.  



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


